UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KIRK CARTER; REGINALD FITZGERALD,      
              Plaintiffs-Appellants,
                 v.
RONALD MORGAN,
             Defendant-Appellee,
                and                              No. 01-2117
AMERICAN HORSE CENTER,
INCORPORATED, formerly known as
Harbor Shuttle Company, Inc.;
SILVER CLIPPER, INCORPORATED, t/a
Harbor Shuttle Company, Inc.,
                        Defendants.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-01-1663-AMD)
                      Submitted: March 27, 2002
                       Decided: April 25, 2002
   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
Mark R. Millstein, MILLSTEIN LAW OFFICES, Baltimore, Mary-
land, for Appellant. John B. Stolarz, STOLARZ & BRICKER, Balti-
more, Maryland, for Appellee.
2                         CARTER v. MORGAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Kirk Carter and Reginald Fitzgerald appeal the district court’s
grant of Ronald Morgan’s motion for judgment on their claims of def-
amation and hostile work environment based on race. We affirm.

  Carter and Fitzgerald were employees of Silver Clipper, Inc., T/A
Harbor Shuttle, Inc., a Maryland corporation. Ronald Morgan was the
president, sole shareholder, and manager of the corporation. Carter
was terminated on August 2, 1999, and Fitzgerald resigned.

   They sued Harbor Shuttle, Inc., Silver Clipper, Inc., and Morgan
in state court, alleging defamation, failure to pay overtime wages, and
breach of contract. Carter and Fitzgerald also claimed Harbor Shuttle,
Inc., and Silver Clipper, Inc., discriminated against them in violation
of Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e to 2000e-17
(1994). Silver Clipper, Inc., and Harbor Shuttle, Inc., filed for bank-
ruptcy. Thereafter, Carter and Fitzgerald filed a third amended com-
plaint against Morgan alleging he subjected Carter and Fitzgerald to
a hostile work environment in violation of 42 U.S.C. § 1981 (1994).
Morgan removed the case to federal court, where the parties pro-
ceeded with a jury trial solely against Morgan.

   At the close of plaintiffs’ case, Morgan moved for judgment. The
district court granted the motion in part and denied it in part, dismiss-
ing the defamation and hostile work environment claims, awarding
Carter overtime, and denying him treble damages and attorney’s fees.
Carter and Fitzgerald timely appealed the district court’s granting of
Morgan’s motion for judgment on their defamation and hostile work
environment claims.

   Our review of the grant of a motion for judgment as a matter of law
is de novo. See Trandes Corp. v. Guy F. Atkinson Co., 996 F.2d 655,
                          CARTER v. MORGAN                           3
661 (4th Cir. 1993). We must affirm the district court’s ruling unless,
viewing all the evidence in the light most favorable to Appellants and
giving them the benefit of all reasonable inferences, no reasonable
juror could have returned the verdict in their favor. Id. at 660-61.

   To maintain a cause of action for defamation under Maryland law,
a plaintiff must show: (1) Morgan made a defamatory communication
to a third party; (2) the communication was false; (3) Morgan
intended to communicate a false statement; and (4) plaintiff suffered
damages. Gohari v. Darvish, 767 A.2d 321, 327 (Md. 2001). In the
employer/employee context, Maryland law has recognized a qualified
privilege for defamatory statements published to a fellow employee
with a mutual interest in the information. Happy 40, Inc. v. Miller,
491 A.2d 1210, 1214 (Md. Ct. Spec. App. 1985) (finding employer
entitled to privilege in defamation case when he told remaining
employees of reasons for plaintiff’s discharge).

   We find the district court did not err in granting Morgan’s motion
for judgment, dismissing the defamation claims because Carter and
Fitzgerald failed to establish the elements of a prima facie case. We
further conclude, assuming the statement met the requisite elements,
it would be sheltered by a qualified privilege because it was made by
the president of the company to another employee who scheduled and
hired employees, and the record is devoid of evidence the statement
was made with malice, which would result in the loss of the privilege.
Happy 40, Inc., 491 A.2d at 1214.

   We find Carter’s and Fitzgerald’s claims Morgan created a hostile
work environment likewise fail. To establish a hostile work environ-
ment claim, Carter and Fitzgerald must show: (1) the harassment was
unwelcome; (2) the harassment was based on their race; (3) the
harassment was sufficiently severe or pervasive to alter the conditions
of employment and create an abusive atmosphere; and (4) there is
some basis for imposing liability on the employer. See Causey v.
Balog, 162 F.3d 795, 801 (4th Cir. 1998). In assessing whether a
work environment is objectively hostile, the district court considered
the totality of the circumstances, including the frequency and severity
of the discriminatory conduct, whether it was physically threatening
or humiliating or a mere offensive utterance, and whether it unreason-
ably interfered with an employee’s work performance. See Harris v.
4                         CARTER v. MORGAN
Forklift Sys., Inc., 510 U.S. 17, 23 (1993). Construing the evidence
in the light most favorable to Carter and Fitzgerald, their claims for
hostile work environment fail because, under a totality of the circum-
stances, Morgan’s alleged conduct was not objectively sufficiently
pervasive or severe to alter a term or condition of their employment
and thereby create an abusive work environment.

  Accordingly, we affirm the district court’s order granting Morgan’s
motion for judgment. We deny Appellants’ request for oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED